Appeal by defendant from an amended judgment of the Supreme Court, Richmond County (Di Vernieri, J.), rendered May 21, 1980, convicting him of violation of probation, upon his plea of guilty, and imposing a sentence to run concurrently with a sentence imposed on another charge in New York County. Amended judgment affirmed. We note that although the taking of the plea did not conform to the requirements of the case of Boykin v Alabama (395 US 238), defendant has advised that because the judgment and concurrent sentence imposed in the New York County case have been affirmed on appeal, he consents to waive his Boykin rights in this matter. We have reviewed the record and agree with defendant’s assigned counsel that other than the Boykin issue, which defendant has waived, defendant neither preserved for review nor could have raised any other meritorious ground for consideration upon this appeal. Accordingly, counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Bracken, Brown and Niehoff, JJ., concur.